[Cite as In re E.H., 2020-Ohio-2836.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


IN THE MATTER OF:                           :       JUDGES:
                                            :       Hon. Patricia A. Delaney, P.J.
E.H., W.H., J.N.                            :       Hon. Craig R. Baldwin, J.
                                            :       Hon. Earle E. Wise, Jr., J.
                                            :
                                            :
                                            :       Case Nos. 2019 CA 00111
                                            :                 2019 CA 00112
                                            :                 2019 CA 00113
                                            :
                                            :       OPINION


CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Juvenile Division, Case Nos.
                                                    F2017-0351, F2017-0352, F2017-
                                                    0353


JUDGMENT:                                           Affirmed



DATE OF JUDGMENT:                                   May 6, 2020


APPEARANCES:

For Appellant-Mother                                For Appellee-LCJFS

CAROLYNN E. FITTRO                                  PAULA M. SAWYERS
1335 Dublin Road                                    20 South Second Street
Suite 115F                                          Fourth Floor
Columbus, OH 43215                                  Newark, OH 43055

For Father                                          Guardian ad Litem

JERMAINE COLQUITT                                   SCOTT SIDNER
33 West Main Street                                 39 Northview Drive
Suite 109                                           Johnstown, OH 43031
Newark, OH 43055
Licking County, Case Nos. 2019 CA 00111, 2019 CA 00112, 2019 CA 00113                 2


Wise, Earle, J.

      {¶ 1} Appellant-Mother, N.H., appeals the October 1, 2019 judgment entries of

the Court of Common Pleas of Licking County, Ohio, Juvenile Division, denying motions

for legal custody and terminating her parental rights and granting permanent custody of

her children to appellee, the Licking County Department of Job and Family Services.

                        FACTS AND PROCEDURAL HISTORY

      {¶ 2} On May 22, 2017, appellee filed complaints for temporary legal custody of

E.H. born in March 2015 (Case No. F2017-0351), W.H. born in March 2017 (Case No.

F2017-0352), and J.N. born in November 2012 (Case No. F2017-0353), claiming the

children to be dependent children. Mother of the children is appellant herein; father of

E.H. and W.H. is C.H.; father of J.N. is J.A., presumed deceased. Appellee had been

granted emergency shelter care of the children three days earlier.

      {¶ 3} An adjudicatory hearing was held before a magistrate on July 12, 2017. By

decisions filed same date, the magistrate found the children to be dependent and ordered

temporary custody of the children to remain with appellee. The trial court approved and

adopted the magistrate's decisions via judgment entries filed July 13, 2017. Case plans

were immediately filed thereafter.

      {¶ 4} On November 8, 2017, mother filed motions to grant temporary custody of

the children to either the children's maternal grandparents or their maternal great aunt

and uncle.

      {¶ 5} On April 18, 2018, appellee filed motions for permanent custody due to the

parents being unable to make any significant progress on the case plans and the children

should not or could not be placed with either parent within a reasonable amount of time.
Licking County, Case Nos. 2019 CA 00111, 2019 CA 00112, 2019 CA 00113                     3


Mother's motions for temporary custody were to be heard at the permanent custody

hearing. Hearings were held before a magistrate on February 15, and 22, 2019. Prior to

the hearings, mother orally moved to amend her motions for temporary custody to

motions for legal custody to either of the aforementioned relatives. By decisions filed July

22, 2019, the magistrate denied the motions for legal custody and granted appellee's

motions for permanent custody.

       {¶ 6} Each parent filed objections. By judgment entries filed October 1, 2019, the

trial court denied the objections, approved and adopted the magistrate's decisions, and

granted permanent custody of the children to appellee.

       {¶ 7} Appellant-Mother filed an appeal in each case and this matter is now before

this court for consideration.1 The assignments of error in each of the three appeals are

identical and are as follows:

                                             I

       {¶ 8} "THE TRIAL [COURT] ERRED AND ABUSED ITS DISCRETION IN

FINDING BY CLEAR AND CONVINCING EVIDENCE THAT IT WOULD BE IN THE

BEST INTERESTS OF E.H., W.H., AND J.N. TO PERMANENTLY TERMINATE THE

PARENTAL RIGHTS OF THEIR PARENTS AND PLACE THEM IN THE PERMANENT

CUSTODY OF LICKING COUNTY JOB AND FAMILY SERVICES, CHILDREN

SERVICES DEPARTMENT."

                                             II




1Father also filed appeals (Case Nos. 2019 CA 00108, 2019 CA 00109, and 2019 CA
00110), and his arguments will be reviewed therein.
Licking County, Case Nos. 2019 CA 00111, 2019 CA 00112, 2019 CA 00113                   4


      {¶ 9} "THE TRIAL COURT ERRED IN NOT GRANTING MOTHER'S MOTION

FOR LEGAL CUSTODY TO MATERNAL GRANDPARENTS OR MATERNAL GREAT

AUNT AND UNCLE."

      {¶ 10} For ease of analysis, we will address Assignment of Error II first.

                                            II

      {¶ 11} In her second assignment of error, mother claims the trial court erred in

denying her motions for legal custody to relatives. We disagree.

      {¶ 12} R.C. 2151.353(A)(3) states the following in pertinent part:



             (A) If a child is adjudicated an abused, neglected, or dependent child,

      the court may make any of the following orders of disposition:

             (3) Award legal custody of the child to either parent or to any other

      person who, prior to the dispositional hearing, files a motion requesting legal

      custody of the child or is identified as a proposed legal custodian in a

      complaint or motion filed prior to the dispositional hearing by any party to

      the proceedings.



      {¶ 13} We agree with the following analysis set forth by our colleagues from the

Eighth District in In re D.T., 8th Dist. Cuyahoga Nos. 100970 and 100971, 2014-Ohio-

4818, ¶ 19-22:



             Legal custody is significantly different than the termination of

      parental rights in that, despite losing legal custody of a child, the parent of
Licking County, Case Nos. 2019 CA 00111, 2019 CA 00112, 2019 CA 00113                    5


      the child retains residual parental rights, privileges, and responsibilities. In

      re G.M., 8th Dist. Cuyahoga No. 95410, 2011-Ohio-4090, ¶ 14, citing R.C.

      2151.353(A)(3)(c). In such a case, a parent's right to regain custody is not

      permanently foreclosed. In re M.J.M. [8th Dist. Cuyahoga No. 94130, 2010-

      Ohio-1674] at ¶ 12. For this reason, the standard the trial court uses in

      making its determination is the less restrictive "preponderance of the

      evidence." Id. at ¶ 9, citing In re Nice, 141 Ohio App. 3d 445, 455, 751
N.E.2d 552 (7th Dist.2001).       "Preponderance of the evidence" means

      evidence that is more probable, more persuasive, or of greater probative

      value. In re C.V.M., 8th Dist. Cuyahoga No. 98340, 2012-Ohio-5514, ¶ 7.

             Unlike permanent custody cases in which the trial court is guided by

      the factors outlined in R.C. 2151.414(D) before terminating parental rights

      and granting permanent custody, R.C. 2151.353(A)(3) does not provide

      factors the court should consider in determining the child's best interest in

      a motion for legal custody. In re G.M. at ¶ 15. We must presume that, in

      the absence of best interest factors in a legal custody case, "the legislature

      did not intend to require the consideration of certain factors as a predicate

      for granting legal custody." Id. at ¶ 16.    Such factors, however, are

      instructive when making a determination as to the child's best interest. In

      re E.A. [8th Dist. Cuyahoga No. 99065, 2013-Ohio-1193] at ¶ 13.

             The best interest factors include, for example, the interaction of the

      child with the child's parents, relatives, and caregivers; the custodial history

      of the child; the child's need for a legally secure permanent placement; and
Licking County, Case Nos. 2019 CA 00111, 2019 CA 00112, 2019 CA 00113                    6


      whether a parent has continuously and repeatedly failed to substantially

      remedy the conditions causing the child to be placed outside the child's

      home. R.C. 2151.414(D).

             Because custody determinations " 'are some of the most difficult and

      agonizing decisions a trial judge must make,' " a trial judge must have broad

      discretion in considering all of the evidence. In re E.A. at ¶ 10, quoting

      Davis v. Flickinger, 77 Ohio St. 3d 415, 418, 674 N.E.2d 1159 (1997). We

      therefore review a trial court's determination of legal custody for an abuse

      of discretion. Miller v. Miller, 37 Ohio St. 3d 71, 74, 523 N.E.2d 846 (1988).

      An abuse of discretion implies that the court's attitude is unreasonable,

      arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217,

      219, 450 N.E.2d 1140 (1983).



Accord, In re L.D., 10th Dist. Franklin No. 12AP-985, 2013-Ohio-3214; Stull v. Richland

County Children Services, 5th Dist. Richland Nos. 11CA47 and 11CA48, 2012-Ohio-738.



      {¶ 14} Final hearings were held on February 15, and 22, 2019. On the morning of

the first hearing date, mother orally moved to amend her motions for temporary custody

to motions for legal custody to either the children's maternal grandparents (F.M. and E.M.)

or their maternal great aunt and uncle (C.A. and T.A.). T. at 7-8. The magistrate

acknowledged that the grandparents and the great aunt signed a statement of

understanding form as required under R.C. 2151.353(A)(3). T. at 8.
Licking County, Case Nos. 2019 CA 00111, 2019 CA 00112, 2019 CA 00113                       7


       {¶ 15} Mother testified she would like to have her children back, but if that was not

possible, she would like them to be with family. T. at 148.

       {¶ 16} The children's maternal grandmother, F.M., testified she and her husband

live in a three bedroom mobile home. T. at 12. They have enough income to meet all of

their financial needs as well as the children's. T. at 14. She was aware of the oldest child

having special needs, but the child was getting help and that would continue. T. at 15.

She could not testify to the child's special needs "because I don't know." T. at 27. She

was not aware of any issues with the younger two children. T. at 15. She had sisters

and sisters-in-law as a support system to help out. Id. She did not know the children's

birthdates. T. at 31. She has visited with the children and they are bonded. T. at 16.

She never filled out paperwork seeking placement because "it happened so fast" and the

original caseworker told her not to bother because they would not get the children. T. at

19-20. F.M. stated she had convictions for a DWI in 2009 and one in 2012, and a drug

related charge, "but I went to rehab, I finished that, and I've been clean for five years." T.

at 20-21. She no longer consumes alcohol. T. at 21-22. Her drug related charge was

abusing harmful intoxicants in 2013. T. at 22. She denied having a substantiated physical

abuse case with Children's Services when mother was a child, stating, "[t]hat went

nowhere," "I never went to court for none of that." T. at 23, 43. She stated she has always

wanted the children. T. at 27.

       {¶ 17} F.M.'s husband, E.M., testified he understood the oldest child had special

needs as the child was autistic. T. at 47. He has visited with the children and they are

bonded. T. at 49-50. He testified he was prepared to have the children in his home. T.

at 50. However, in October 2018 and again just prior to the hearing, E.M. told the
Licking County, Case Nos. 2019 CA 00111, 2019 CA 00112, 2019 CA 00113                   8


guardian ad litem he did not think it was feasible for him and his wife to care for the

children. T. at 55. Overnight he changed his mind. Id. He explained "there were doubts

whether we would be able to handle them and everything, and she has guaranteed me

or promised me that she's had a change of heart and that she really wants to do it so I

agreed with her." T. at 56. He did not know the children's birthdates. T. at 66.

       {¶ 18} The children's maternal great aunt, C.A., testified she was aware that the

oldest child had autism, and she would be able to meet the child's special needs. T. at

77. She lives in a three bedroom home with her husband and her seventeen year old

child. T. at 78. She and her husband have enough income to meet all of their financial

needs as well as the children's. T. at 79-80. She has a close bond with the oldest child

because at one time, her older daughter was taking care of the child. T. at 81. She really

did not know much about the youngest child. Id. The oldest child was removed because

C.A.'s daughter failed to complete the required paperwork.       T. at 85.   The original

caseworker asked C.A. to take a drug screen, but she refused. T. at 83. C.A. tried to

visit with the children once a week until the oldest child was removed from her daughter's

care. T. at 86-87. C.A. wanted the children, but did nothing to follow up because she

was "waiting to hear what everything was going on because I'd been kinda of in the loop.

I don't really know where the children are, what's going on with them." T. at 88. The

guardian ad litem called C.A. and left two voice messages that she acknowledged

receiving, but never returned his calls. T. at 92-93, 347-348. C.A. never had all three of

the children over at the same time. T. at 95. She did not know the children's birthdates.

T. at 101.
Licking County, Case Nos. 2019 CA 00111, 2019 CA 00112, 2019 CA 00113                     9


       {¶ 19} The foster mother of the oldest child testified the child's been diagnosed

with autism and cognitive delays. T. at 125, 129-130. She explained the child's behaviors

and the in home treatment she provides for the child. T. at 126-127. She opined the child

"takes a lot of care, a lot of constant care and [the child's] always going to take a lot of

constant care for the rest of [the child's] life." T. at 128.

       {¶ 20} Rebecca Inboden is the family's ongoing caseworker. She testified the

maternal grandmother would not be able to pass a home study because of her criminal

history.   T. at 268.     Plus she had "demonstrated some fairly inappropriate and

uncooperative behavior towards agency staff." Id. Maternal grandfather stated he could

not care for the children by himself. T. at 269. Maternal great aunt "acknowledged that

she had a history of substance abuse and that she had sought treatment for that." T. at

269-270. Appellee asked her to do a random drug screen, but she refused. T. at 297.

There was also a concern that her husband had a domestic violence conviction in the

past; therefore, C.A. and her husband would have been excluded as potential relative

options for the children. T. at 270. C.A. was told she could visit with the children. She

visited in February of 2018, and did not return for any more visits. T. at 300-301. Ms.

Inboden opined the relatives "would be probably very overwhelmed very quickly with the

children's needs, and how young the children are, and how extensive the needs are, and

the level of care that's involved." T. at 300.

       {¶ 21} In his decisions filed July 22, 2019, the magistrate noted several concerns

with the maternal grandparents, the most notable was his concern with F.M.'s "apparent

lack of knowledge about these children." F.M. was not able to testify to the oldest child's

special needs because she just did not know. Given the foster mother's testimony as to
Licking County, Case Nos. 2019 CA 00111, 2019 CA 00112, 2019 CA 00113                     10


this child's significant needs, it is apparent F.M. "has no real idea" as to what the child's

needs are. The magistrate noted this is especially important given the fact that the

maternal grandparents "are on the fence about becoming permanent custodians for these

children." They admitted to telling the guardian ad litem on more than one occasion that

they could not care for the children, but changed their minds the night before the hearing.

This was a concern as they "don't seem fully committed to taking on responsibility for

these three children." The magistrate concluded the following: "Given the hesitance of

the two to take on this task, the scale of the task presented by three young [children] and

the exceptional needs of [J.], the undersigned simply cannot see how this would work

long-term. For these reasons, the motion of Mr. and Mrs. [M.] for custody should be

denied."

       {¶ 22} The magistrate had the same concerns with C.A. It was unclear whether

she understood all that was involved in caring for the oldest child's special needs and add

to that "the needs of caring for two other young children and it seems that Ms. [A.], though

acting with good intentions, has not demonstrated that she is able and willing to take on

these three children and meet their needs permanently." The magistrate concluded her

request for legal custody should be denied.

       {¶ 23} Upon review, based upon a preponderance of the evidence presented as

outlined above, we cannot say the trial court abused its discretion in denying the motions

for legal custody.

       {¶ 24} Assignment of Error II is denied.

                                              I
Licking County, Case Nos. 2019 CA 00111, 2019 CA 00112, 2019 CA 00113                         11


       {¶ 25} In her first assignment of error, mother claims the trial court erred and

abused its discretion in finding clear and convincing evidence that the children's best

interests would be best served by granting permanent custody to appellee. We disagree.

       {¶ 26} R.C.2151.414(B)(1) states permanent custody may be granted if the trial

court determines, by clear and convincing evidence, that it is in the best interest of the

child and:



              (a) The child is not abandoned or orphaned * * * and the child cannot

       be placed with either of the child's parents within a reasonable time or

       should not be placed with the child's parents.

              (b) The child is abandoned.

              (c) The child is orphaned, and there are no relatives of the child who

       are able to take permanent custody.

              (d) The child has been in the temporary custody of one or more public

       children services agencies or private child placing agencies for twelve or

       more months of a consecutive twenty-two-month period * * *.

              (e) The child or another child in the custody of the parent or parents

       from whose custody the child has been removed has been adjudicated an

       abused, neglected, or dependent child on three separate occasions by any

       court in this state or another state.



       {¶ 27} Clear and convincing evidence is that evidence "which will provide in the

mind of the trier of facts a firm belief or conviction as to the facts sought to be established."
Licking County, Case Nos. 2019 CA 00111, 2019 CA 00112, 2019 CA 00113                    12


Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three of the

syllabus. See In re Adoption of Holcomb, 18 Ohio St. 3d 361, 481 N.E.2d 613 (1985).

"Where the degree of proof required to sustain an issue must be clear and convincing, a

reviewing court will examine the record to determine whether the trier of facts had

sufficient evidence before it to satisfy the requisite degree of proof." Cross at 477.

       {¶ 28} R.C. 2151.414(E) sets out the factors relevant to determining whether a

child cannot be placed with either parent within a reasonable period of time or should not

be placed with the parents. Said section states in pertinent part the following:



              (E) In determining at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code whether a child cannot be placed with either parent within a

       reasonable period of time or should not be placed with the parents, the court

       shall consider all relevant evidence. If the court determines, by clear and

       convincing evidence, at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code that one or more of the following exist as to each of the child's

       parents, the court shall enter a finding that the child cannot be placed with

       either parent within a reasonable time or should not be placed with either

       parent:

              (1) Following the placement of the child outside the child's home and

       notwithstanding reasonable case planning and diligent efforts by the agency

       to assist the parents to remedy the problems that initially caused the child
Licking County, Case Nos. 2019 CA 00111, 2019 CA 00112, 2019 CA 00113                    13


       to be placed outside the home, the parent has failed continuously and

       repeatedly to substantially remedy the conditions causing the child to be

       placed outside the child's home. In determining whether the parents have

       substantially remedied those conditions, the court shall consider parental

       utilization of medical, psychiatric, psychological, and other social and

       rehabilitative services and material resources that were made available to

       the parents for the purpose of changing parental conduct to allow them to

       resume and maintain parental duties.

              (16) Any other factor the court considers relevant.



       {¶ 29} R.C. 2151.414(D)(1) sets forth the factors a trial court shall consider in

determining the best interest of a child:



              (D)(1) In determining the best interest of a child at a hearing held

       pursuant to division (A) of this section or for the purposes of division (A)(4)

       or (5) of section 2151.353 or division (C) of section 2151.415 of the Revised

       Code, the court shall consider all relevant factors, including, but not limited

       to, the following:

              (a) The interaction and interrelationship of the child with the child's

       parents, siblings, relatives, foster caregivers and out-of-home providers,

       and any other person who may significantly affect the child;
Licking County, Case Nos. 2019 CA 00111, 2019 CA 00112, 2019 CA 00113                       14


               (b) The wishes of the child, as expressed directly by the child or

      through the child's guardian ad litem, with due regard for the maturity of the

      child;

               (c) The custodial history of the child, including whether the child has

      been in the temporary custody of one or more public children services

      agencies or private child placing agencies for twelve or more months of a

      consecutive twenty-two-month period, or the child has been in the

      temporary custody of one or more public children services agencies or

      private child placing agencies for twelve or more months of a consecutive

      twenty-two-month period and, as described in division (D)(1) of section

      2151.413 of the Revised Code, the child was previously in the temporary

      custody of an equivalent agency in another state;

               (d) The child's need for a legally secure permanent placement and

      whether that type of placement can be achieved without a grant of

      permanent custody to the agency;

               (e) Whether any of the factors in divisions (E)(7) to (11) of this section

      apply in relation to the parents and child.



      {¶ 30} Mother does not contest the fact that the children were placed in appellee's

temporary custody on May 19, 2017, adjudicated on July 12, 2017, and the permanent

custody hearings were held on February 15, and 22, 2019. As found by the trial court,

the children have been in appellee's custody for over twelve months of a consecutive

twenty-two-month period. R.C. 2151.414(B)(1)(d).
Licking County, Case Nos. 2019 CA 00111, 2019 CA 00112, 2019 CA 00113                    15


       {¶ 31} Ms. Inboden testified the initial concerns with the family were domestic

violence between mother and father, mental health concerns for mother, and substance

abuse concerns for both parents. T. at 236-237. Mother's case plan addressed mental

health and substance abuse issues, and medical neglect of the children. T. at 237-238.

At the initial intake in May 2017, mother tested positive for amphetamines,

methamphetamine, and THC.           T. at 237.     She tested positive for methadone,

methamphetamines, and amphetamines in December 2017, and cocaine, THC, and

benzodiazepines in October 2018. T. at 289.          Mother completed substance abuse

services at LAPP, but did not attempt any further recommended treatment. T. at 240-

241, 245. Mother's substance abuse continued to be an ongoing problem. T. at 241,

243. She tested positive for drugs on multiple random drug screens, and refused drug

screens on three occasions. T. at 241-245.         Mother's substance abuse remains a

concern. T. at 246.

       {¶ 32} As for mental health, mother was seen by her family doctor who prescribed

medication for depression and recommended psychiatric treatment. T. at 247. Mother

never produced verification of undergoing any mental health treatment. Id. Mother's

mental health remains a concern. T. at 250.

       {¶ 33} Mother's parenting skills were an issue as the two older children had

developmental delays i.e., difficulties with speech, articulation, communicating. T. at 250.

Mother attended one or two classes at Heartbeats, a pregnancy and parenting support

facility, but did not follow through. T. at 251. Mother's parenting skills remain a concern.

T. at 252.
Licking County, Case Nos. 2019 CA 00111, 2019 CA 00112, 2019 CA 00113                   16


       {¶ 34} Mother's employment and housing were not an issue until she and father

separated and she no longer had access to a monthly income and a home. T. at 252,

254. Mother never provided verification of employment or housing. T. at 253, 255.

Apparently mother was residing with her parents up until August 2018.           T. at 255.

Mother's employment and housing remain a concern. T. at 254.

       {¶ 35} Mother regularly visited with the children and the visits went "[e]xceedingly

well." T. at 257, 302-303.

       {¶ 36} The children were in foster care and were making remarkable progress. T.

at 266-268. Their basic and special needs were being met, and their respective foster

parents wanted to adopt them. T. at 114, 128-129, 266, 268, 309.

       {¶ 37} Ms. Inboden stated the case plan services have not been completed and

"what has been attempted, doesn't appear to be sufficient to alleviate the concerns or

provide any reassurance that the children's needs will be met and they'll be safe." T. at

274.

       {¶ 38} Scott Sidner is the guardian ad litem.     He testified he observed visits

between mother and the children and they went "[r]eally well." T. at 338-339. He could

tell mother "loved the kids and vice versa." T. at 340-341. However, he did not believe

mother was capable of meeting the basic and special needs of the children. T. at 357. It

was his opinion that granting permanent custody to the agency would be in the children's

best interests. T. at 358.

       {¶ 39} Mother testified at the time of the hearing, she and father had been

separated for eight months. T. at 162. She did not know her current address. T. at 161,

167. She was living with a long-time family friend and his disabled mother. T. at 166,
Licking County, Case Nos. 2019 CA 00111, 2019 CA 00112, 2019 CA 00113                  17


189. She had no idea who owned the residence. Id. She acknowledged that she was

given a copy of the case plan, and understood what was required: maintain employment,

substance abuse assessment and treatment, and mental health counseling. T. at 163-

164. She was not currently employed. T. at 164. She did not have a valid driver's license

or a vehicle. T. at 165. She completed LAPP alcohol education, but did not follow up on

recommended services because "I assumed I was done because, like I said, I wasn't told

about any further program." T. at 169. She agreed she continued to test positive for

illegal substances. Id. She denied refusing to take drug screens, she just did not want

to take time away from her visitations with the children, so she took the screens later on

the same day. T. at 170-171. She agreed she never went for any form of formal mental

health evaluation. T. at 172. She went to her family doctor to get recommended for

mental health evaluation, "but my doctor didn't feel it was necessary." T. at 171-172. She

was not aware whether her doctor had recommended psychiatric services. T. at 193.

Her only mental health diagnosis was post-partum depression after the birth of her first

child which she overcame with medication and therapy. T. at 176-177. She denied any

involvement in domestic violence. T. at 177. She was looking for housing in Gratiot, and

was hoping for a call back to a company she had worked for for four months before she

was laid off. T. at 181. She never looked into unemployment compensation. T. at 187-

188. She stated she took an online parenting class. T. at 182.

      {¶ 40} On the issue of permanent custody regarding mother, the magistrate found

the children had been in the agency's temporary custody for twenty months of a

consecutive twenty-two month period, and mother "has made minimal progress on her

case plan objectives." See Magistrate's Decisions filed July 22, 2019. While she did
Licking County, Case Nos. 2019 CA 00111, 2019 CA 00112, 2019 CA 00113                  18


complete LAPP and participated in some parenting classes, she did not complete

additional substance abuse treatment as recommended, did not engage in mental health

counseling or seek psychiatric treatment as recommended, and could not provide for the

basic needs of the children. She had no employment and no housing. The magistrate

found mother was "actually worse off than when the case started." The magistrate

recommended the termination of parental rights, and determined "the best way for these

children to achieve stability and permanency is through adoption."        The magistrate

recommended permanent custody of the children to the agency. By judgment entries

filed October 1, 2019, the trial court denied mother's objections and approved and

adopted the magistrate's decisions.

      {¶ 41} As explained by our brethren from the Second District in In re A.J.S. & R.S.,

2d Dist. Miami No. 2007CA2, 2007-Ohio-3433, ¶ 22:



             Accordingly, issues relating to the credibility of witnesses and the

      weight to be given the evidence are primarily for the trier of fact. In this

      regard, "[t]he underlying rationale of giving deference to the findings of the

      trial court rests with the knowledge that the trial judge is best able to view

      the witnesses and observe their demeanor, gestures and voice inflections,

      and use these observations in weighing the credibility of the proffered

      testimony." Seasons Coal Co., Inc. v. Cleveland (1984), 10 Ohio St. 3d 77,

      80, 461 N.E.2d 1273. Finally, an appellate court must adhere to every

      reasonable presumption in favor of the trial court's judgment and findings of

      fact. In re Brodbeck, 97 Ohio App. 3d 652, 659, 647 N.E.2d 240, citing
Licking County, Case Nos. 2019 CA 00111, 2019 CA 00112, 2019 CA 00113                        19


       Gerijo, Inc. v. Fairfield (1994), 70 Ohio St. 3d 223, 226, 1994-Ohio-432, 638
N.E.2d 533.



       {¶ 42} Further, " 'the discretion which the juvenile court enjoys in determining

whether an order of permanent custody is in the best interest of a child should be

accorded the utmost respect, given the nature of the proceeding and the impact the

court's determination will have on the lives of the parties concerned.' " In re Mauzy

Children, 5th Dist. Stark No. 2000CA00244, 2000 WL 1700073, *2 (Nov. 13, 2000),

quoting In re Awkal, 95 Ohio App. 3d 309, 316, 642 N.E.2d 424 (8th Dist.1994).

       {¶ 43} From the testimony, it is clear that mother loves her children and wishes to

parent them.      However, the evidence is also clear that despite the services and

caseworkers available to her for some twenty-one months, she has not been able to

maintain the services and/or successfully complete them. The children are thriving in

their respective foster homes and appear to be healthy and happy. Given the evidence

presented, it is impossible for this court to second guess the trial court. As stated above,

credibility, reliability, and forthrightness are within the province of the trier of fact.

       {¶ 44} Upon review, we find sufficient clear and convincing evidence to support the

trial court's decisions to terminate mother's parental rights and grant permanent custody

of the children to the agency.

       {¶ 45} Assignment of Error I is denied.

       {¶ 46} The judgments of the Court of Common Pleas of Licking County, Ohio are

hereby affirmed.

By Wise, Earle, J.
Licking County, Case Nos. 2019 CA 00111, 2019 CA 00112, 2019 CA 00113   20


Delaney, P.J. and

Baldwin, J. concur.




EEW/db